DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I, claim 1-6, in the reply filed on 5/28/2021 is acknowledged.  It is noted that claim 7 was inadvertently left out of Group I by the Examiner and is included in the group election; thus, Group I is considered to be claims 1-7.  
The traversal is on the ground(s) that, “…none of the prior art references cited on page 4 of the Office Action, whether viewed singly or in any combination, disclose, teach, or suggest the claimed invention. It is noted that the claims are not merely directed to core/shell particles of silicon and carbon generally, but require a specific average particle size, a specified silicon content in the core, and the absence of graphite. Thus, the corresponding special technical features of PCT Rules 13.1 and 13.2 are met. Rejoinder is respectfully solicited.”
This is not found persuasive because as outlined below in the “Prior Art Examination,” the reference to Umeno et al. (US 2002/0086211) cited in the Restriction Requirement appears to teach the features required of claim 1 as best interpreted by the Examiner (see rejections under 35 U.S.C. 112(b) below).  Accordingly, a “special technical feature” is not found among the groups and restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.  Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  The claims will be 
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
A)	Line 2:  the language of “a shell, based on carbon and is nonporous,” is not grammatically correct.  The Examiner recommends:
“a shell based on carbon, wherein the shell is nonporous, and”
B)	Line 4:  “wherein the silicon particles” should be amended to “wherein the plurality of silicon particles” to fully invoke proper antecedent basis.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1, and thus dependent claims 2-7, and claims 4-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 1 recites in part, “…the core-shell composite particle contains from 91 to 99% by weight of silicon particles, based on the total weight of the core-shell composite particle…” the silicon particles” or more properly “the plurality of silicon particles” as was previously done in the prior limitation:
    PNG
    media_image1.png
    252
    719
    media_image1.png
    Greyscale

The feature is thus indefinite in terms of whether this fails to invoke antecedent basis to the already recited “plurality of silicon particles” or whether this is an all-together new entity that requires clarification within the claim.  The issue is compounded at claim 6 which recites the same feature but with a narrower range.
The above issue is then compounded because claim 1 recites two limitations that appear to (maybe) define the same thing but recite different ranges for the amount of silicon particles:
	1) “wherein the silicon particles have average particle sizes d50 of from 0.5 to 5 μm and are present in the core in a proportion of > 80% by weight, based on the total weight of the core-shell composite particle”
2) “…the core-shell composite particle contains from 91 to 99% by weight of silicon particles, based on the total weight of the core-shell composite particle…”
> 80% by weight or 91-99% by weight based on the total weight of the core-shell composite particle).
B)	Claim 1 recites “wherein the silicon particles have average particle sizes d50 of from 0.5 to 5 μm.”  An average particle size or median particle size is defined as a singular value where half the population resides above a certain point and half resides below the point.  For particle size distributions the median is called the d50 and is the size that splits the distribution with half above and half below a given diameter.  The [plurality of] silicon particles would thus either appropriately be claimed as having an average particle size d50 (singular) of from 0.5 to 5 μm, OR as having particle sizes from 0.5 to 5 μm.  As claimed presently, the meaning of “the silicon particles have average particle sizes d50…” is not clear or definitive.
C)  	Claim 1 recites, “a shell based on carbon and is nonporous…”  The meaning of “based on” is not clear in the context of the claim.  Specifically, it is not clear at what amount of carbon a shell would be delineated as “based on carbon” versus “not based on carbon.”  For example, would a shell having 45% carbon, 30% metal, and 25% binder be considered “based on carbon”?  While the largest singular proponent in such a hypothetical shell is carbon, overall the shell has less carbon than the combined other materials.  Thus, the scope of what is required by “based on” is not clear or definitive.
D)	Claim 1 recites the feature that the shell is nonporous (supported at P69 of the PGPUB).  Claim 4 then defines that, “the shell has a porosity of < 2%”.   A nonporous entity cannot be subsequently claimed as having a porosity level.  Claim 5 then defines that “the pores of the shell are < 10 nm.”  A nonporous entity cannot subsequently claimed as having pores of a given 
	It is noted that claim terms are given their ordinary and customary meaning the art.  Applicant has not set forth an explicit and intentional disclaimer or disavowal of claim scope in the specification that the term “nonporous” is given a definition that is different from its ordinary and customary meaning.  While an Applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing (see In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)), the instant disclosure does not explicitly and with reasonable clarity point to any uncommon definition of “nonporous” that would be interpreted to give one of ordinary skill in the art notice of the change in meaning (MPEP 2111.01).  Accordingly, claims 4 and 5 are indefinite.
	Appropriate correction is required.  It is respectfully noted that any claim amendments should be accompanied with remarks specifically pointing out support for any claim amendments made (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06).
	
Prior Art Examination
6.	MPEP § 2173.06 notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  As detailed above, there is considerable confusion and uncertainty as to the scope and proper interpretation of multiple limitations presented within the independent claim and its dependent claims.
	For compact prosecution purposes, the closest prior art is cited below:
	Umeno et al. (US 2002/0086211) teaches a core-shell composite particle 100 (Fig. 7, reproduced below) comprising:
	a covering layer 6 (“a shell”) made of carbon (P54), and
	a porous particle nucleus 110 (“a core”), the core is a porous aggregate containing a plurality of silicon-containing particles 2 and carbon-containing particles 4 (P43), wherein the silicon particles have particles diameters ranging from 1 μm or less (P64),

    PNG
    media_image2.png
    502
    497
    media_image2.png
    Greyscale

	wherein the silicon content in the porous particle nucleus 110 (“core”) is 10 to 90% by mass (P34) and the covering layer 6 (“shell”) is 5 to 60% by mass of the composite material such > 80% by weight based on the total weight of the core-shell particle 100:
[To demonstrate this, taking a nucleus/core of 90 wt% silicon particles 2 and 10 wt% carbon particles 4 and adding a carbon layer 6 (“shell”) such that it is 5 wt% relative to the composite particle as taught equates to a 5.26 wt% carbon covering layer added such that the amount of silicon particles would thus be 90/(90+10 +5.26) = 85.5 wt% silicon particles based on total weight of the core-shell composite particle].
	As to the claimed provisio that the core-shell composite particles “does not contain any graphite,” Umeno teaches that the carbon-containing particles 4 in the core may be carbon black or acetylene black or charcoal (all examples that are not graphite) (P57; Example 3 utilizing acetylene black) and that the covering layer (“shell”) is obtained by either:
1) coating the porous particle nucleus 110 (“core”) with a resin, tar, or pitch and then subjecting it to carbonization at 900 to 1,200 °C (P89-90).  The carbon covering layer 6 (“shell”) thus does not include graphite as graphitization of carbonized resin requires a temperature of > 2,200 °C as evidenced by Ohashi (US 2017/0324116 – P154, reproduced below):
	[0154] (3) Examples of the amorphous carbons include amorphous carbon 
particles obtained through heat-treatment at least once at a temperature within 
the non-graphitization temperature range (from 400 to 2,200.degree.  C.) by 
using a graphitizable carbon precursor such as tar and pitch as a raw material, 
and amorphous carbon particles obtained through heat-treatment by using a 
non-graphitizable carbon precursor such as resin as a raw material.
	
	or 2) use of chemical vapor deposition (CVD) with an organic substance such as benzene  at temperatures of 700 to 1,200 °C (P94-102), which again, does not meet a temperature that graphitization would occur as evidenced by Ohashi above.

	Umeno is silent as to whether covering layer 6 (“shell”) is porous or nonporous; however, given the same method of making may be utilized, namely, carbonization of a resin material, tar, or pitch – P89-90, to achieve the covering layer 6 (“shell”) (see claim 2), it would appear intrinsic that the covering layer 6 (“shell”) of Umeno would have the same porosity or lack thereof as that of the core-shell particles of the instant disclosure.  
 	It is noted that claim 2 is a product-by-process claim (see MPEP § 2113), wherein Umeno teaches the process (P89-90).  Umeno further  teaches wherein the porous particle nucleus 110 (“core”) has a voids 10 inside that are preferably from 5 to 30% by volume of the particle nucleus (P63) (i.e., “the core of the core-shell composite particle has a porosity from 30 to 75%”), wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

7.	Other prior art references teaching the subject matter claimed as best interpreted by the Examiner includes:
	Kim et al. (US 8,785,049) teaches a core-shell composite particle 10 as shown below and described:

    PNG
    media_image3.png
    183
    421
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    389
    352
    media_image4.png
    Greyscale

	Tiquet et al. (US 2014/0287317) teaches:

    PNG
    media_image5.png
    158
    354
    media_image5.png
    Greyscale

	Shin et al. (US 2014/0147741) teaches:

    PNG
    media_image6.png
    152
    312
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    384
    444
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    336
    566
    media_image8.png
    Greyscale


Yushin et al. (US 2016/0104882) teaches:

    PNG
    media_image9.png
    257
    391
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    389
    451
    media_image10.png
    Greyscale

Tabuchi et al. (US 2006/0166098) teaches a composite particle (C) as illustrated below that includes silicon-containing particle (A) and carbon, and electronic conductive additive (B) that coats the particle (A):

    PNG
    media_image11.png
    460
    604
    media_image11.png
    Greyscale

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729